
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.3



PARENT GUARANTEE


        THIS PARENT GUARANTEE, dated as of January 10, 2005 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, this
"Parent Guarantee"), is made and entered into by World Air Holdings, Inc., a
Delaware corporation (the "Parent Guarantor"), in favor of the Guaranteed
Parties (as defined below).

        All capitalized terms used herein and not otherwise defined herein shall
have the meanings provided for such terms in the Loan Agreement, dated as of
December 30, 2003 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the "Loan Agreement"), by and among World
Airways, Inc., a Delaware corporation, as Borrower, Govco Incorporated, a
Delaware corporation, as Primary Tranche A Lender, Citibank, N.A. as Alternate
Tranche A Lender, Collateral Agent and Agent, Citicorp USA, Inc. as Tranche B
Lender, Citicorp North America, Inc. as Govco Administrative Agent, Phoenix
American Financial Services, Inc., as Loan Administrator, and Air Transportation
Stabilization Board, created pursuant to Section 102 of the Act (as defined in
the Loan Agreement) (the "Board").

W I T N E S S E T H:

        WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated as
of the date hereof, by and among the Borrower, the Parent Guarantor and World
Merger Subsidiary, Inc., a Delaware corporation and wholly-owned subsidiary of
the Parent Guarantor (the "Merger Sub"), (i) Merger Sub will be merged with and
into the Borrower, (ii) each of the issued and outstanding shares of common
stock of the Borrower, par value $.001 per share, will be converted into one
share of common stock of the Parent Guarantor, par value $.001 per share,
(iii) the shareholders of the Borrower will become shareholders of the Parent
Guarantor, and (iv) the Borrower will become a wholly-owned subsidiary of the
Parent Guarantor (the "Merger");

        WHEREAS, the Merger constitutes a restructuring under Section 5.19 of
the Loan Agreement (the "Restructuring");

        WHEREAS, Section 5.19(f) of the Loan Agreement provides that, in the
event of a Restructuring, the Parent Guarantor shall execute and deliver to the
Agent, for the benefit of the Lenders, the Supplemental Guarantor and the Board,
a guarantee agreement in substantially the form of the Subsidiary Guarantee (and
otherwise inform and substance satisfactory to the Agent and the Board),
pursuant to which the Parent Guarantor unconditionally guarantees the
Obligations of the Borrower hereunder and under the other Loan Documents; and

        WHEREAS, The Parent Guarantor is entering into this Parent Guarantee to
comply with Section 5.19(f) of the Loan Agreement.

        NOW, THEREFORE, in consideration of the premises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parent Guarantor hereby agrees as follows:

        Section 1.    Guarantee.    

        (a)   The Parent Guarantor hereby absolutely, unconditionally and
irrevocably guarantees, as primary obligor and not merely as surety, the
punctual payment when due, whether at stated maturity, by acceleration or
otherwise, of all (i) Obligations of the Borrower to the Agent, the Lenders, the
Supplemental Guarantor, the Govco Administrative Agent, the Loan Administrator
or the Board (together with their respective permitted successors and assigns,
each individually, a "Guaranteed Party" and, collectively, the "Guaranteed
Parties") arising under or in respect of the Loan Documents or the Notes
(collectively, the "Agreements") now or hereafter existing or arising, whether
for principal, interest, fees, expenses or otherwise, including for amounts owed
to the Board or any of its permitted

--------------------------------------------------------------------------------




successors and assigns as a result of a payment under the Board Guarantee, and
(ii) any and all expenses (including reasonable counsel fees and expenses)
actually incurred by any Guaranteed Party in enforcing any rights under this
Parent Guarantee (all of the foregoing, collectively, the "Guaranteed
Obligations"). It is the intention of the parties hereto that in no event shall
the Parent Guarantor's obligations under this Parent Guarantee constitute or
result in a violation of any applicable fraudulent conveyance or similar law of
any relevant jurisdiction. Therefore, in the event that this Parent Guarantee
would, but for the preceding sentence, constitute or result in such violation,
then the liability of the Parent Guarantor under this Parent Guarantee shall be
reduced to the maximum amount permissible under the applicable fraudulent
conveyance or similar laws. The Parent Guarantor agrees that in the event that
any payment shall be required to be made by it under this Parent Guarantee and
by any Subsidiary pursuant to a Subsidiary Guarantee, it will contribute, to the
maximum extent permitted by applicable fraudulent conveyance or similar laws, in
order that such contribution will not result in a fraudulent transfer or
conveyance, such amount to such Subsidiaries so as to maximize the aggregate
amount paid to the Agent, the Lenders and the Board under this Parent Guarantee,
any Subsidiary Guarantee and the Notes. Any and all payments by the Parent
Guarantor hereunder shall be made free and clear of and without deduction for
any set-off or counterclaim, or Taxes as and to the extent provided in
Section 2.12 of the Loan Agreement as if each reference to the "Borrower"
therein were a reference to the Parent Guarantor.

        (b)   The Parent Guarantor unconditionally and irrevocably guarantees
the payment of any and all of the Guaranteed Obligations to the Agent as agent
for the Guaranteed Parties whether or not due or payable by the Borrower upon
the occurrence of any of the events specified in Section 7.1 of the Loan
Agreement or otherwise, and unconditionally and irrevocably promises to pay such
Guaranteed Obligations to the Agent as agent for the Guaranteed Parties, or to
its order, on demand, in lawful money of the United States.

        Section 2.    Guarantee Continuing and Absolute.    

        (a)   The Parent Guarantor guarantees that the Guaranteed Obligations
will be paid strictly in accordance with the terms of the Agreements, regardless
of any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the obligations of the Borrower or the rights of
the Agent or any Guaranteed Party with respect thereto. This is a continuing
guarantee of payment and not of collection, and the liability of the Parent
Guarantor under this Parent Guarantee shall be absolute and unconditional, in
accordance with the terms hereof and shall remain in full force and effect
without regard to, and shall not be released, suspended, discharged, terminated
or otherwise affected by, any circumstance or occurrence whatsoever (whether
taking place or occurring with or without notice to or the consent of the Parent
Guarantor which notice is hereby waived by the Parent Guarantor), including,
without limitation: (i) any lack of validity or enforceability of the Agreements
or any other agreement or instrument relating to the Agreements; (ii) any change
in the time, place or manner of payment of, or in any other term of, all or any
of the Guaranteed Obligations, or any other amendment or waiver of or any
consent to, or any departure from, the Agreements, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to the Borrower; (iii) any taking, any exchange,
release or non-perfection of any collateral, or any taking, release, or
amendment or waiver of, or consent to, departure from any other guarantee, for
all or any of the Guaranteed Obligations or any failure by the Agent or any of
the Guaranteed Parties to take any steps to preserve or perfect its rights to or
in any collateral securing the obligations of the Borrower under the Agreements
or the Parent Guarantor hereunder; (iv) any manner of application of collateral,
or proceeds thereof, to all or any of the Guaranteed Obligations, or any manner
of sale or other disposition of any collateral for all or any part of the
Guaranteed Obligations or any other assets of the Obligors, or any of their
Subsidiaries; (v) any change, restructuring or termination of the corporate
structure or existence of the Parent Guarantor, the Borrower, or any of their
respective Subsidiaries; (vi) the voluntary or involuntary liquidation, sale or
other disposition of all or any portion

2

--------------------------------------------------------------------------------




of the assets of the Obligors, or the receivership, insolvency, bankruptcy,
reorganization or similar proceeding affecting the Obligors or any of their
assets; (vii) any termination of or change in any relationship between the
Parent Guarantor and the Borrower; (viii) any change of circumstances, whether
or not foreseeable and whether or not such change does or might vary the risk of
the Parent Guarantor hereunder; (ix) any exercise, delay in the exercise or
waiver of, forbearance or other indulgence with respect to, or any election not
to, or failure to, exercise, any right, remedy or power available to the Agent
or any of the Guaranteed Parties hereunder or under any of the Agreements; or
(x) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, the Borrower or the Parent Guarantor.

        (b)   This Parent Guarantee shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Guaranteed Obligations is rescinded or must otherwise be returned by the Agent
and the Guaranteed Parties for any reason including upon the insolvency,
bankruptcy or reorganization of the Borrower or the Parent Guarantor or
otherwise, all as though such payment had not been made and the Parent Guarantor
agrees to indemnify the Agent and each Guaranteed Party for all costs and
expenses incurred by the Agent or the Guaranteed Party in connection with such
rescission or return. To the extent permitted by applicable law, the Parent
Guarantor hereby expressly waives the benefit of any applicable statute of
limitations and agrees that it shall be liable hereunder whenever such
rescission or return of payment occurs.

        (c)   The Parent Guarantor further agrees that this is a guarantee of
payment and not of collection. The Agent may require payment by the Parent
Guarantor and enforce the obligations of the Parent Guarantor hereunder without
first being required to enforce any claim against the Borrower or resort to any
security or other credit support for the Guaranteed Obligations.

        Section 3.    Waiver.    

        (a)   To the extent permitted by applicable law, the Parent Guarantor
hereby waives (i) promptness, diligence, notice of acceptance and, except to the
extent expressly provided for under any of the other Loan Documents, any other
notice with respect to any of the Guaranteed Obligations and this Parent
Guarantee, including any notice of default, demand, dishonor, presentment or
protest, (ii) all defenses and discharges of a guarantor or surety, including
all defenses based on or arising out of any defense of the Borrower or the
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower, other
than the final and indefeasible payment in full in cash of the Guaranteed
Obligations, and (iii) any requirement that the Agent or any Guaranteed Party
protect, secure, perfect or insure any security interest or lien on any property
subject thereto or exhaust any right or take any action against the Borrower, or
any other person or entity or any collateral.

        (b)   The Guaranteed Parties may, at their election, foreclose on any
security held by them or for their benefit in one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Guaranteed Obligations, make
any other accommodation with the Borrower or any other guarantor or exercise any
other right or remedy available to them against the Borrower or any other
guarantor, without affecting or impairing in any way the liability of the Parent
Guarantor hereunder except to the extent the Guaranteed Obligations have been
fully, finally and indefeasibly paid in cash. The Parent Guarantor waives any
defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of the Parent Guarantor
against the Borrower or any other guarantor, as the case may be, or any
security.

        Section 4.    Subordination of Subrogation.    The Parent Guarantor
hereby irrevocably agrees to subordinate any Subrogation Rights (as defined
below) to the rights of the Agent or any Guaranteed Party to recover from the
Borrower all Obligations, including for amounts owed to the Board or any of its
permitted successors and assigns as a result of a payment under the Board
Guarantee. The term

3

--------------------------------------------------------------------------------




"Subrogation Rights" shall mean any and all rights of subrogation,
reimbursement, exoneration, contribution or indemnification, any right to
participate in any claim or remedy of the Agent or the Guaranteed Parties or any
collateral which any Guaranteed Party or the Agent now has or hereafter acquires
in connection with the payment, performance or enforcement of the Parent
Guarantor's obligations under this Parent Guarantee, whether or not such claim,
remedy or right arises in equity, or under contract, statute or common law,
including the right to take or receive, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim or other rights. To effectuate such subordination, the Parent
Guarantor hereby agrees that it shall not be entitled to exercise any
Subrogation Rights or to receive any payment by the Borrower in respect of any
Guaranteed Obligations until all of the Guaranteed Obligations have been
indefeasibly paid in full. If any amount shall be paid to the Parent Guarantor
in violation of the preceding sentence and the Guaranteed Obligations shall not
have been paid in full or any commitment of any Lender under any of the
Agreements shall not have been irrevocably terminated, such amount shall be
deemed to have been paid to the Parent Guarantor for the benefit of, and held in
trust for, the Agent for the benefit of the Guaranteed Parties, and shall
forthwith be paid to the Agent to be credited and applied to the Guaranteed
Obligations, whether matured or unmatured. The Parent Guarantor acknowledges
that it will receive direct and indirect benefits from the financing
arrangements contemplated by the Agreements and that the subordination set forth
in this Section is knowingly made in contemplation of such benefits.

        Section 5.    Representations and Warranties.    The Parent Guarantor
represents and warrants that all representations and warranties made with
respect to it in the Loan Agreement and each other Loan Document are true and
correct.

        Section 6.    Certain Covenants.    

        (a)   Subject to the provisions of the Loan Agreement, the Parent
Guarantor will do or cause to be done all things necessary to preserve and keep
in full force and effect its corporate existence and the corporate, partnership
or other existence of the Borrower and the rights (charter and statutory) and
franchises of the Parent Guarantor and the Borrower.

        (b)   The Parent Guarantor shall comply with the terms and conditions of
the Agreements applicable to it as if it were a party to the Agreements.

        (c)   The Parent Guarantor shall not consolidate or merge into any other
Person or sell, convey, transfer or lease all or substantially all of its assets
to any Person unless, if the Parent Guarantor is not the surviving entity, such
Person executes an agreement in form and substance satisfactory to the
Guaranteed Parties pursuant to which it assumes all of the obligations of the
Parent Guarantor under this Parent Guarantee.

        Section 7.    Notices.    All communications and notices hereunder shall
be in writing and given as provided in the Loan Agreement. The address of the
Parent Guarantor set forth below its signature hereto shall be its address for
all purposes of the Loan Agreement as if set forth on Annex A thereto.

        Section 8.    No Waiver; Remedies Cumulative; Enforcement.    

        (a)   No failure or delay on the part of any Guaranteed Party in
exercising any right, power or privilege hereunder and no course of dealing
between the Parent Guarantor and the Agent or any other Guaranteed Party shall
operate as a waiver of any such right, power or privilege; nor shall any single
or partial exercise of any right, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Agent or any Guaranteed Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Agent or such Guaranteed Party would otherwise have on any
future occasion. Each and every right, power and remedy of the Agent and
Guaranteed Parties provided for in this Parent Guarantee, any document executed
in connection with the Agreements, or

4

--------------------------------------------------------------------------------




now or hereafter existing at law or in equity or by statute shall be cumulative
and concurrent and shall be in addition to every other such right, power or
remedy. The exercise or beginning of the exercise by the Agent of any one or
more of the rights, powers or remedies provided for in this Parent Guarantee,
any other document executed in connection with the Agreements or now or
hereafter existing at law or in equity or by statute or otherwise shall not
preclude the simultaneous or later exercise by the Agent of all such other
rights, powers or remedies, and no failure or delay on the part of the Agent to
exercise any such right, power or remedy shall operate as a waiver thereof. No
notice to or demand on the Parent Guarantor in any case shall entitle the Parent
Guarantor to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Agent to any other or
further action in any circumstances without notice or demand.

        (b)   Notwithstanding any other provision hereof to the contrary, each
of the parties hereto and the Guaranteed Parties agrees (i) that this Parent
Guarantee may be enforced only by the action of the Agent; and (ii) that the
rights and responsibilities of the Agent under this Parent Guarantee with
respect to the taking of any action hereunder or the exercise or non-exercise by
the Agent of any right, power or remedy hereunder or arising hereunder,
including with respect to the enforcement of this Parent Guarantee, may be
exercised by the Agent only with the consent of and shall be exercised by the
Agent upon the instructions of the Board, or if the Board Guarantee is no longer
in effect and all obligations to the Board thereunder and under the Loan
Documents have been satisfied in full, the Requisite Lenders, in each case, in
accordance with the applicable terms of the Board Guarantee and the Loan
Agreement.

        (c)   Any payments made hereunder shall be allocated in accordance with
the provisions of the Loan Agreement.

        Section 9.    Continuing Guarantee; Transfer of Obligations.    This
Parent Guarantee is a continuing guarantee and shall (i) remain in full force
and effect until the indefeasible payment in full of the Guaranteed Obligations
and all other amounts payable under this Parent Guarantee, (ii) be binding upon
the Parent Guarantor, its successors and assigns, and (iii) inure to the benefit
of the Guaranteed Parties and their permitted successors, transferees and
assigns and be enforceable by the Agent on their behalf; provided that the
Parent Guarantor may not assign or transfer this Parent Guarantee or any of its
interests or obligations hereunder. Without limiting the generality of the
foregoing clause (iii), the rights of the Guaranteed Parties to assign, and
their obligations with respect to assignments of, any of their rights or
obligations under the Agreements, including any assignment of or under the Board
Guarantee, shall be determined solely in accordance with the applicable terms of
the Agreements and the Board Guarantee.

        Section 10.    Governing Law.    This Parent Guarantee and the rights
and obligations of the parties hereto shall be governed by, and construed in
accordance with, the law of the State of New York; provided, that the rights and
obligations of the Board hereunder shall be governed by, and construed in
accordance with, the Federal law of the United States of America, if and to the
extent such Federal law is applicable, and otherwise in accordance with the law
of the State of New York.

        Section 11.    Submission to Jurisdiction; Service of Process.    

        (a)   Any legal action or proceeding with respect to this Parent
Guarantee may be brought in the courts of the State of New York or of the United
States of America for the Southern District of New York, and, by execution and
delivery hereof, the Parent Guarantor hereby accepts for itself and in respect
of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts. The parties hereto hereby irrevocably waive any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, which any of them may now or hereafter have to the bringing of
any such action or proceeding in such respective jurisdictions.

5

--------------------------------------------------------------------------------




        (b)   The Parent Guarantor hereby irrevocably consents to the service of
any and all legal process, summons, notices and documents in any suit, action or
proceeding brought in the United States of America arising out of or in
connection with this Parent Guarantee by the mailing (by registered or certified
mail, postage prepaid) or delivering of a copy of such process to the Parent
Guarantor in accordance with the provisions of Section 7. The Parent Guarantor
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

        (c)   Nothing contained in this Section 11 shall affect the right of the
Agent or any Guaranteed Party to serve process in any other manner permitted by
law or commence legal proceedings or otherwise proceed against the Parent
Guarantor in any other jurisdiction.

        Section 12.    Waiver of Trial by Jury.    THE PARENT GUARANTOR HEREBY
IRREVOCABLY WAIVES, TO THE EXTENT ALLOWED BY LAW, ALL RIGHT OF TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN CONNECTION WITH THIS
PARENT GUARANTEE OR THE OTHER LOAN DOCUMENTS.

        Section 13.    Waivers and Amendments.    None of the terms or
provisions of this Parent Guarantee may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by the Parent
Guarantor and acknowledged and agreed to by the Agent and the Board, or if the
Board Guarantee is no longer in effect and all obligations to the Board
thereunder and under the Loan Documents have been satisfied in full, by the
Parent Guarantor and acknowledged and agreed to by the Agent, acting on
instructions of the Requisite Lenders; provided that any provision of this
Parent Guarantee may be waived by a written instrument executed by the Agent and
the Board, or if the Board Guarantee is no longer in effect and all obligations
to the Board thereunder and under the Loan Documents have been satisfied in
full, the Agent, acting on instructions of the Requisite Lenders. Any such
amendment, supplement, modification or waiver shall be binding upon the Parent
Guarantor, the Agent and all future holders of the Guaranteed Obligations.

        Section 14.    Severability.    In case any provision in or obligation
under this Parent Guarantee or the Guaranteed Obligations shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations in such jurisdiction,
or of such provision or obligation in any other jurisdiction, shall not in any
way be affected or impaired thereby.

        Section 15.    Right of Setoff.    If an Event of Default shall have
occurred and be continuing, the Agent, the Board and each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, but subject to Section 10.5 of the Loan Agreement, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other Indebtedness at any time owing by such party to or for
the credit or the account of the Parent Guarantor against any or all of the
obligations of the Parent Guarantor now or hereafter existing under this Parent
Guarantee and the other Loan Documents held by such party, irrespective of
whether or not such party shall have made any demand under this Parent Guarantee
or any other Loan Document and although such obligations may be unmatured. The
rights of each such party under this Section 15 are in addition to other rights
and remedies (including other rights of setoff) which such party may have.

        Section 16.    Further Assurances.    The Parent Guarantor shall from
time to time, at its own cost and expense, do and perform such other and further
acts and duly execute and delivery such further documents and assurances as may
be required by applicable laws or reasonably requested by the Board or the Agent
to establish, maintain and protect the respective rights and remedies of each
such party and to carry out the intent and purpose of this Parent Guarantee or
any other Loan Document.

        Section 17.    Rules of Interpretation.    The rules of interpretation
specified in the Loan Agreement shall be applicable to this Parent Guarantee.

6

--------------------------------------------------------------------------------




        Section 18.    Counterparts.    This Parent Guarantee may be executed in
any number of counterparts and by different parties in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart so that all signature pages are attached to the same
document. Delivery of an executed signature page of this Parent Guarantee by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart hereof.

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

7

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Parent Guarantor has duly executed this Parent
Guarantee as of the day and year first above written.

        WORLD AIR HOLDINGS, INC.
 
 
 
 
By:
 
/s/  RANDY J. MARTINEZ      

--------------------------------------------------------------------------------

Randy J. Martinez
Chief Executive Officer and President
 
 
 
 
Address and Contact Information:
 
 
 
 
World Air Holdings, Inc.
HLH Building
101 World Drive
Peachtree City, Georgia
Attention: Randy J. Martinez
Telephone: (770) 632-8260
Facsimile: (770) 632-8090
 
 
 
 
With a copy to:
 
 
 
 
Powell Goldstein LLP
One Atlantic Center
Suite 1400
1201 West Peachtree Street NW
Atlanta, GA 30309
Attention: Thomas R. McNeill, Esq.
                  Gabriel Dumitrescu, Esq.
Accepted:
 
 
 
 
 
 
AIR TRANSPORTATION STABILIZATION BOARD
 
 
 
 
 
 
By:
 
/s/  MARK R. DAYTON      

--------------------------------------------------------------------------------

Mark R. Dayton
Executive Director
 
 
 
 
 
 
CITIBANK, N.A., as Agent
 
 
 
 
 
 
By:
 
/s/  BARBARA KOBELT      

--------------------------------------------------------------------------------

Name: Barbara Kobelt
Title: Vice President
 
 
 
 
 
 

8

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.3



PARENT GUARANTEE
